Title: 32. A Bill for Support of the Poor, 18 June 1779
From: Committee of the Virginia Assembly
To: 


Be it enacted by the General Assembly, that the Aldermen of every county wherein such provision, as is herein after required for setting the poor of the county to work, shall not have been made, shall, so soon as conveniently may be, purchase the inheritance, or procure a lease, of one hundred acres of land, or any less quantity that is sufficient for the purpose intended, in the county, and thereon cause a house to be built, if a proper one be not there already, and kept in repair, and shall cause all persons in their county, who are maintained thereby, or who seek relief therefrom, to be put into such house, to be there maintained and employed in such work as they shall be able to perform; and may also, by their warrant, apprehend and send to the same place all persons found wandering and begging alms, in the county, other than seamen, who having been shipwrecked or discharged from vessels they had belonged to, and returning to their habitations, or going to some port to seek employment, and not loitering on the way thither, or abiding in  port and offering to be employed, shall ask subsistance on their journey, or until any be willing to employ them, and shall put such beggar to work for any time not exceeding twenty days. And the said Aldermen shall hire some discreet man to oversee those who shall come or be put into such work-house, and shall, from time to time, ordain rules for his conduct, and for the government, employment, and correction of the persons subject to him, restraining him from correcting any of them with more stripes than ten, at one time, or for one offence. And in order to keep them at work shall provide wool, cotton, flax, hemp and other materials, with the tools and implements necessary for the manufacture thereof. And the said Aldermen shall meet together, at the court-house of their county, at some time between the second Tuesday in July and the first day of August in every year, and by taxation of the persons and property, in their county, according to the mode of assessment prescribed by the law which shall be then in force, for raising money for the public exigencies, shall raise competent sums of money for the necessary relief of such poor, lame, impotent, blind, and other inhabitants of the county as are not able to maintain themselves. And also for the putting out the poor children apprentices, as well as for defraying the expences of putting so much of this act in execution as relates to setting the poor to work and keeping them so employed; they shall moreover on or before the first day of August annually, make up in their minutes an exact account of the persons to, and for whom, such monies are to be paid, the purposes for which and the particular sums; a copy of which they shall, on or before the same day, deliver to the collector of the public tax, together with a list of the persons chargeable with the poor rates, and the sums to be paid by each for his poor rate, and also a list of the debts due to them on behalf of their county: which collector shall give bond with responsible security for the discharge of his duty herein; and shall collect the said debts and poor rates in the same time, with the same powers, for the same commission, and subject to the same fines, forfeitures, and prosecutions as in the case of public taxes. The said collector shall proceed, so soon as his collection shall have enabled him, to pay the several sums as shall be specially directed in the account rendered him: and if he shall fail so to do, and also to settle his account with the Aldermen, on or before the first day of November following, it shall be lawful for the court of the county, on the motion of the said Aldermen, or of the person to whom any sum of money is directed to be paid, ten days previous notice of such motion having  been given, to render judgment against such collector for the sum and costs; or if it be for failure to account, then to render such judgment or judgments as are usual in actions on writs of account, and thereon to award execution, unless the sum shall not exceed twenty five shillings, in which case it shall be determinable before a Justice of the Peace, in like manner. And at such annual meeting, and at other times when they shall think proper, the said Aldermen shall cause the overseer of the poor to render account of the persons under his care, the produce of their labor, and the disposition of such produce, and of all other things committed to his care, or belonging to his office, and apply the profits arising from their work towards defraying the expences of their maintenance. The Aldermen shall register in a book, to be provided at the expence of the county, and transmitted to their successors, the names of all persons who receive relief from the county, entering the times they were admitted, and stating the reasons of their admissions. When a person shall have resided twelve months in a county, without any intermediate change of habitation, such residence shall be deemed a settlement in that county, of such person, and those of his children who remain a part of his family. A bastard child shall be deemed a settled inhabitant of that county in which, at the birth, the mother was settled. Any person acknowledged by the Aldermen of a county to be a settled inhabitant thereof, producing a certificate of such acknowledgement, signed by the said Aldermen, and delivering the certificate to the Aldermen of another county, wherein he shall not have such leasehold, or greater estate as is herein after mentioned, shall be adjudged to continue a settled inhabitant of the former county, which shall reimburse all expences incurred by the latter, for his maintenance, or curing, or attempting to cure him of any disease he may labor under, to be recovered, in case of refusal to repay them, in an action on the case, brought by the Aldermen of one county against those of the other. A widow shall be adjudged a settled inhabitant of that county in which her husband shall have gained a settlement, although his death happen before she shall have resided there twelve months: But if he had no settlement any where, she shall be considered with respect to her settlement as if she were an unmarried woman. A person holding any estate of freehold, in lands or possessing an estate, for one or more years, in lands, and coming to dwell in the county wherein such lands lie, shall have the same right to remain there as if he had been a settled inhabitant thereof. When a settled inhabitant of any county, or one who according to this act is deemed such,  shall leave it, and the Aldermen, or any two of them, in any other county, in which he shall come to dwell, or abide, if he have not therein such estate as aforesaid, or do not give security to indemnify the county, and shall be apprehensive he will become chargeable to their county, they may, by their warrant, cause such emigrant to be removed to the county whereof he was a settled inhabitant, and delivered to one of the Aldermen thereof; and if he be unable to travel immediately, the Alderman who signed the warrant, shall, at the charge of their county, provide for his maintenance and cure, until he shall recover strength and health sufficient for the journey, the expence of which removal shall be reimbursed, and may be recovered in the same manner as those of the maintenance and cure are before directed to be. Any Alderman refusing to receive a settled parishioner, so removed, shall be himself answerable for his maintenance and cure, in like manner as his county is declared to be. All able bodied persons not having wherewithal to maintain themselves, who shall waste their time in idle and dissolute courses, or shall loiter or wander abroad, refusing to work for reasonable wages, or to betake themselves to some honest and lawful calling, or who shall desert wives or children, without so providing for them as that they shall not become chargeable to a county, shall be deemed vagabonds, and shall be sent, by order of an Alderman, to the poor house, there to be kept to labor during such time as shall be limited by the order, not exceeding thirty days; or if he be a settled inhabitant of another county, shall, by warrant of the said Alderman, be conveyed, by constable to constable, to some Alderman of such other county, who shall, by his order, send him to the proper poor house, to be there kept to labor as aforesaid; unless, in either of the cases, the vagabond shall give surety for his good behavior, and that he shall betake himself to some honest and lawful calling for twelve months; from which order the party thereby condemned may appeal to the county court, who, if the order be affirmed, shall award him to pay the costs. The assessors of the several hundreds, in every county, shall be aiding and assisting to their Aldermen, in the execution of this act, by giving information of such persons, within their respective hundreds, as ought to be supported by the county; and of these who shall come from any other county, where they had a settled residence, to dwell within their hundred, and be likely to become chargeable, by apprehending, and carrying before the said Aldermen, any person found wandering or begging within their hundred, or coming within the description of a vagabond before given; and by   dispensing, according to the instructions of the said Aldermen, any reliefs which may, by them, be deposited with such assessors for the use of the poor of their hundred. The Aldermen of every county and their successors shall have power to call upon the former vestrymen of any parish which, or any part of which, is within their county, to render account of the expenditure of all money, or tobacco, by them received, and to pay into their hands any balance, or their due proportion of any balance, which may remain, to be applied to the lessening of the poor rates, and on failure may maintain proper actions in law, or equity, against them for enforcing the same.
 